 



Exhibit 10.35
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is made and entered into this
5th day of April, 2006, by and between THOMAS HARDY (hereinafter referred to as
“Hardy”) and GOLFSMITH INTERNATIONAL, INC., a Delaware corporation (hereinafter
referred to as “Golfsmith”).
RECITALS
     WHEREAS, Golfsmith and Hardy desire to enter into this Consulting Agreement
(the “Consulting Agreement”) whereby Hardy will provide services to Golfsmith as
an independent contractor.
     NOW, THEREFORE, in consideration of the promises, covenants and conditions
contained herein, the parties agree as follows:

  1.   Confidential Information. The term “Confidential Information” shall mean
Golfsmith products, processes and programs and any and all knowledge and
information regarding Golfsmith products, processes and programs which Hardy
acquires in any way while on Golfsmith’s premises, from Golfsmith or from any
Golfsmith employee, agent or representative. Confidential information shall
include, but shall not be limited to, all such information concerning the
business or affairs of Golfsmith or its affiliates or clients, all client lists,
financial information, business or trade secrets, discussion guides, techniques,
reports, research, all written and oral communications regarding Golfsmith
products, processes and programs and marketing, financial, and costing
information related thereto, whether in the form of lists, memoranda, letters,
transcripts, sound or video recordings, computer software, printed materials, or
other information storage or recording media.     2.   Relationship. As used in
this Agreement, the term Hardy means an independent contractor. The parties
intend by this Agreement to effect a relationship of principal and independent
contractor. The parties do not intend to create any other relationship between
the parties hereto. Hardy is not an agent or partner of Golfsmith, nor is the
relationship between Golfsmith and Hardy to be considered a joint venture or any
other legal relationship than that specified above.     3.   Consultation
Services. Golfsmith hereby employs Hardy to perform the following services in
accordance with the terms and conditions set forth in this Agreement. Hardy will
provide general consulting services to management at such times and places as
Golfsmith may reasonably request.         Hardy agrees to perform all services,
hereunder, using reasonable skill and judgment in accordance with sound business
and professional standards. Hardy agrees to keep Golfsmith and Golfsmith
thoroughly informed of his progress through periodic reports, and to maintain
accurate records relating to his services in connection with this project.    
4.   Additional or Special Services. Additional or special services, which are
outside the scope of basic services as above described, as jointly agreed
between Golfsmith and Hardy in writing, shall be performed by Hardy upon
authorization from Golfsmith and paid for as hereinafter provided.     5.  
Responsibilities of Golfsmith. Golfsmith shall provide and make available to
Hardy, for his use, all information within its knowledge and possession relative
to the services to be furnished hereunder. Data so furnished to Hardy shall be
confidential information under this Agreement, and remain the property of
Golfsmith. Hardy will be return such information upon completion of his
services.     6.   Payment to Hardy. Golfsmith agrees to compensate Hardy in
accordance with the following schedule, and the Terms and Conditions of this
Agreement:         Golfsmith shall pay Hardy the sum of TWENTY FIVE THOUSAND
DOLLARS ($25,000.00), within thirty (30) days of completion of consultation
services described in paragraph 3 above.     7.   Waiver, Release and
Indemnification. Hardy further agrees to forever waive and claims and release
Golfsmith from any





--------------------------------------------------------------------------------



 



      liability for services provided by Hardy to Golfsmith.     8.   Obligation
of Confidence. The parties hereto acknowledge that in furtherance of the
purposes of this Agreement, Hardy may have access to certain knowledge and
information which is used and/or developed by Golfsmith in connection with its
business, which is considered by Golfsmith to be proprietary, and which has been
developed and/or acquired by Golfsmith through considerable investment of time,
money and/or effort.

  a.   Hardy acknowledges that the Confidential Information made available to
Hardy under this Agreement is owned and shall continue to be owned solely by
Golfsmith. Hardy agrees not to divulge any such Confidential Information to any
individual or entity without Golfsmith’s express written consent.     b.   Under
no circumstances shall Hardy remove from Golfsmith’s place of business any of
Golfsmith’s books, records, documents, audio/visual cassettes, or any copies of
such documents, without the express written permission of Golfsmith; nor shall
Hardy make any copies of such books, records, audio/visual cassettes, or
documents for use outside of Golfsmith’s place of business except as
specifically authorized in writing by Golfsmith.     c.   Hardy will use the
confidential information supplied hereunder only for the purposes set forth in
this Agreement and shall make no other use of such confidential information
without the prior written consent of Golfsmith.     d.   Prior to disclosing any
confidential information received hereunder to its employees, representatives or
agents, Hardy will commit to secrecy any such persons to whom the information is
disclosed.     e.   Hardy shall have no obligation of confidence with respect to
information which becomes public knowledge through no fault of Hardy, or
information which, at the time of its disclosure to Hardy hereunder, was then
known to, or in the possession of Hardy, as evidenced by written documents which
existed before Hardy acquired such information hereunder, or information which,
after its disclosure hereunder, is disclosed to Hardy by a third party who
obtained such information without any obligation of confidence.

  9.   Term and Termination. This Agreement shall commence on the date of this
Agreement and shall terminate on December 31, 2006, unless terminated at an
earlier date as herein provided.

  a.   Within two (2) weeks following termination of this Agreement for any
reason, Hardy shall furnish Golfsmith with written notice specifying that
through reasonable care and to the best of Hardy’s knowledge, all Confidential
Information has been returned to Golfsmith, including all originals and all
copies of any documentation containing any portion of Golfsmith’s Confidential
Information.     b.   The termination of this Agreement shall not affect any of
the rights or obligations of either party arising prior to or at the time of the
termination of this Agreement, or which may arise by any event causing the
termination.

  10.   Indemnification. Hardy agrees to indemnify and hold Golfsmith harmless
from all claims, suits, actions, costs, counsel fees, expenses, damages,
judgments or decrees by reason of any negligence or misrepresentation on the
part of Hardy or any employee or agent of Hardy.     11.   Miscellaneous
Provisions. Hardy represents and agrees that he fully understands his right to
discuss all aspects of this Agreement with his private attorney; that he has
availed himself of that right to the extent he desires to do so, if at all; that
he has carefully read and fully understands all of the provisions of this
Agreement; and that he is entering into this Agreement voluntarily.

     Hardy represents and agrees that in executing this Agreement he does not
rely and has not relied upon any representation or statement, oral, or written,
not set forth herein made by Golfsmith or any of Golfsmith’s agents or
representatives, with regard to the subject matter, basis or effect of this
Agreement or otherwise.
     The invalidity or unenforceability of any term or provision of this
Agreement shall not affect the validity or enforceability of any





--------------------------------------------------------------------------------



 



other term or provision of this Agreement, which shall remain in full force and
effect.
     This Agreement shall be construed and interpreted in accordance with the
laws of the State of Texas and that jurisdiction and venue is proper in the
Austin, Texas.
     All covenants and agreements contained herein shall inure to the benefit of
the parties hereto and their respective successors and assigns.  This Agreement
may not be assigned by either party hereto without the prior written consent of
the non-assigning party.
     No modification, amendment or waiver of this Agreement shall be effective
unless approved in writing by both parties hereto.
     In the event of any action at law or equity between the parties hereto
arising out of this Agreement, the unsuccessful party covenants and agrees to
pay to the successful party all costs and expenses thereof, including reasonable
attorney’s fees and court costs (and regardless of whether suit is commenced).
     This Agreement constitutes the entire agreement between the parties hereto,
and fully supersede any and all prior agreements or understandings, oral or
written, between the parties hereto pertaining to the subject matter hereof.
     EXECUTED and made effective the date above written.

         
 
  Golfsmith International, Inc.    
 
       
 
  /s/ Noel Wilens    
 
       
 
 
 
Noel Wilens    
 
       
 
  /s/ Thomas Hardy    
 
       
 
       
 
  Thomas Hardy    

